Title: To Thomas Jefferson from Martha Jefferson Randolph, 26 October 1805
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     Edgehill Oct. 26, 1805
                  
                  It is become so probable that I am to spend the winter with you My Dearest Father that I must impose upon your goodness the procuring of some articles not be had in Washington or with certainty even in Richmond. a fashionable wig of the colour of the hair enclosed, a set of combs for dressing the hair, a bonnet, shawl & white lace veil, for paying morning visits. Mrs Madison can chuse them as she passes through Baltimore and deposit them with you where only they will be wanted and that before I could with any certainty furnish my self. will you be so good as to add to the above mentioned articles 2 lace half handkerchiefs. nothing but my present situation could justify my leaving home at a time when it is so little convenient to Mr Randolph as to induce me to saddle you with any part of the expense which my going will occasion but my courage shrinks from the horrors of a trial so severe under the most favorable circumstances, but rendered infinitely more so in this instance from the uncertainty of my accustomed medical aid & the want of a female friend Jane being a fellow sufferer. adieu My Dearest Father yours most tenderly
                  
                     MR.
                  
               